56 N.J. 52 (1970)
264 A.2d 441
EVALINE B. RAY CAMPBELL, PLAINTIFF-RESPONDENT, CROSS-APPELLANT,
v.
GLADYS A. RAY, GUARDIAN OF LISA RAY, A MINOR AND AS ADMINISTRATIX OF THE ESTATE OF BURT R. RAY, DECEASED, DEFENDANT-APPELLANT, CROSS-RESPONDENT.
The Supreme Court of New Jersey.
Argued April 22, 1970.
Decided May 4, 1970.
Mr. Murray Greiman argued the cause for defendant-appellant, cross-respondent (Messrs. Lifland and Greiman, attorneys).
Mr. Jesse Moskowitz argued the cause for plaintiff-respondent, cross-appellant.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam in the Appellate Division, 107 N.J. Super. 509.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.